Citation Nr: 0710790	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-26 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a chronic sinus 
condition.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a chronic sinus condition.  In 
February 2006, the veteran testified before the Board at a 
hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that his current sinus conditions, 
including allergic rhinitis, chronic sinusitis, and nasal 
polyps, are related either to routine laterite (dust) 
exposure as a part of his military duties as a construction 
surveyor in Vietnam, or to exposure to herbicide agents in 
Vietnam.  Alternatively, the veteran asserts that his 
seasonal allergies and sinusitis, which existed prior to his 
entrance into service, were permanently worsened or 
aggravated as a result of his active service.  In support of 
his claim, he has submitted a statement from a fellow 
serviceman, who recalled 35 years after service the veteran's 
"breathing/nasal noises" due to congestion, and the 
bandanas the veteran used to try to block the laterite, with 
which the fellow serviceman had also had trouble.

The veteran's service medical records demonstrate that on 
examination in August 1968, prior to his entrance into 
service, he reported a history of sinusitis, but denied a 
history of hay fever.  Physical examination revealed no 
abnormalities of the nose, sinuses, or lungs.  The examiner 
noted that the veteran had a history of sinusitis, which was 
not considered disabling, and the veteran was found qualified 
for entrance into service.  Service medical records dated in 
October 1968 and August 1970 show that the veteran was 
treated for complaints of nasal congestion and upper 
respiratory infection; no specific diagnosis of sinusitis was 
made.  His service medical records are otherwise negative for 
complaints or treatment related to the sinuses.  On 
examination in June 1971, prior to separation from service, 
no abnormalities of the nose, sinuses, or lungs were found.

Clinical records dated prior to the veteran's entrance into 
service have been determined to be unavailable.  Post-service 
clinical records demonstrate that the veteran was diagnosed 
with allergic rhinitis at least as early as October 1997, and 
that he was diagnosed with chronic sinusitis at least as 
early as November 1997.  Subsequent clinical records show 
that the veteran has also been diagnosed with nasal polyps, 
which required surgical correction in February 1999 and June 
2000.

The veteran underwent VA examination in January 2005, at 
which time the claims folder was not available for review.  
The veteran reported a childhood history of seasonal nasal 
allergies, and detailed for the examiner his current troubles 
with his sinuses.  At the time of the examination, however, 
the veteran was found to have good nasal airways, 
bilaterally, and no polyps.  The veteran stated that it was a 
good time of year for him in terms of allergies.  As the 
veteran did not have any significant nasal obstruction at the 
time of the examination, the examiner determined that a 
diagnosis of seasonal allergies was appropriate for the 
veteran.  The examiner then concluded that the veteran's 
long-standing history of allergic rhinitis, which the veteran 
reported had existed prior to his entrance into service, 
resulted in the development of chronic sinusitis.  Because 
the veteran's chronic sinusitis was felt to be related to his 
history of allergic rhinitis, the examiner determined that it 
was less likely than not that his chronic sinusitis was 
related to his period of active service.  The examiner did 
not address whether the veteran's pre-existing allergic 
rhinitis had been permanently worsened or aggravated as a 
result of his active service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  While the 
veteran in this case has already undergone VA examination, 
the veteran's claims folder was not available for review at 
the time of the examination.  Additionally, because the 
examiner did not address whether the veteran's pre-existing 
allergic rhinitis had been permanently worsened or aggravated 
as a result of his active service, as the veteran contends, 
the Board finds that a remand for an additional examination 
and etiological opinion is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining whether his chronic sinus 
condition is related to his period of 
active service, including routine 
exposure to dust or herbicide agents.  
The claims folder should be made 
available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report should reflect that the claims 
folder was reviewed.  

The examiner should provide an opinion 
as to whether it is as likely as not 
(50 percent probability or greater) 
that the veteran's chronic sinus 
condition is related to his period of 
active service, including the two 
occasions on which he was treated for 
nasal congestion and upper respiratory 
infection, and including his routine 
exposure to dust or herbicide agents.  
The examiner should reconcile the 
opinion with the private physician's 
March 2006 statement that 
"[t]heoretically, any long-term 
inhalant exposure to particulate matter 
could alter the flow of mucous in the 
nose and make it more difficult for the 
respiratory system to clear an 
infection."  

The examiner additionally should also 
specifically comment as to whether it 
is as likely as not (50 percent 
probability or greater) that any pre-
existing seasonal allergies or problems 
with sinusitis were permanently 
worsened or aggravated as a result of 
the veteran's active service.

The examiner should provide the 
rationale for the opinions provided.  
If such determination cannot be made 
without resort to speculation, the 
examiner should so state.

2.  Then, readjudicate the veteran's 
claim for service connection for a 
chronic sinus condition.  If any 
decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  The 
case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



